Case 1:20-cv-03668-FB-RER Document 27 Filed 02/12/21 Page 1 of 1 PageID #: 147




                                    Lawrence Katz Esq.

                                    lkatz@lawkatz.com

                                    488 Empire Blvd
                                Brooklyn, NY, 11225-3204

                                         516-374-2118

                                       February 12, 2021

   Honorable Fred Block
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201-1818

     Re: Winward Bora v. Weiss et al,
         CV-20-3668 (FB) (RER)

   Dear Judge Block:

   The Defendants Ezra and Rachel Shami, and Rachel Weiss are writing to seek a pre-
   motion conference in order to move for dismissal based upon the statute of limitations.

   This is a foreclosure matter brought by plaintiff on a Home Equity Line of Credit. The
   previous assignee of this loan had brought the same action under docket 18-03017 titled
   Mother Jones v Shami. That Action had been assigned to Judge Vitaliano. Procedurally
   after defendants moved for dismissal, Plaintiff voluntarily withdrew its action pursuant o
   Rule 41. This raises the issue of costs to defendant for the first action dismissed and a
   stay of this action prior to the paying of the same. Rule 41(d).

   The statute of limitations for a claim brought upon a mortgage in New York State is 6
   years. Plaintiff has alleged that the defendants defaulted on their mortgage in 2014
   However in the first action brought by Miss Jones, the complaint alleged a default in
   2007.

   Further, the plaintiff herein has alleged a cause of action based upon the transfer of
   property which is alleged to have taken place in 2008. Defendants submit this is beyond
   the statute of limitations as the default occurred more than six years ago.



   Sincerely,

   s/Lawrence Katz
   Lawrence Katz
